Citation Nr: 1145362	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-13 200	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 26, 2006, for the grant of service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, and died in April 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction rests with the RO in Los Angeles, California, from which the appeal was certified to the Board.  The appellant and her daughter testified at an October 2011 hearing held by the undersigned via videoconference with the RO.  A transcript of that hearing is associated with the claims file.

In her September 2010 substantive appeal and at her October 2011 Board hearing, the appellant raised the issue of entitlement to benefits for conditions with which she, her sons, her daughter, and her grandchildren had been diagnosed, on the basis that the conditions were due to the Veteran's herbicide exposure.  As these issues have yet to be addressed by the Agency of Original Jurisdiction (AOJ), they are hereby referred for the appropriate action.


FINDINGS OF FACT

1.  The Veteran died in April 1996.

2.  The appellant's claim for service connection for the cause of the Veteran's death was received on June 26, 2006; no claims for service connection for the cause of the Veteran's death were received by VA prior to that date.



CONCLUSION OF LAW

The criteria for an effective date prior to June 26, 2006 for the grant of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2006 letter satisfied the duty to notify provisions with respect to the underlying claim for service connection, as well as of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2006 letter also asked for medical evidence to support the clearly delineated elements required to substantiate her underlying claim for service connection for the cause of the Veteran's death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Veteran's service treatment records have been obtained; the appellant identified the Veteran's treatment records from Kaiser Permanente private medical facilities, which were obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There were no questions of medical fact to resolve with respect to the claim for an earlier effective date; accordingly, no VA examination or opinion was required.  See 38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation (DIC), or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  For service connection for cause of death, the effective date is the first day of the month in which a veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  See 38 C.F.R. § 3.400(c) (2).  

The Veteran died on April [redacted], 1996.  The appellant's claim for service connection for the cause of the Veteran's death was received on June 26, 2006.  Although the appellant has alleged that she contacted VA to notify them of the Veteran's death, there is no evidence that she filed a formal or informal claim for benefits.  Because her claim was not received within one year of the Veteran's death, the proper effective date for the grant of service connection for the cause of the Veteran's death is the date of the appellant's claim, June 26, 2006.

The appellant asserts that an effective date of April [redacted], 1996, the date of the Veteran's death, is warranted.  In her November 2007 notice of disagreement and September 2010 statement, she stated that she and the Veteran were never informed about the potential effects of the Veteran's presumed herbicide exposure, and that she and her children suffered greatly in watching the Veteran become ill with various medical conditions.  Further, in her April 2008 substantive appeal, she noted that she did not file a claim for benefits at the time of the Veteran's death because when she contacted VA to notify them of the Veteran's death, she was given a flag for burial purposes, but not provided with any information about survivor benefits.  Finally, at her October 2011 Board hearing, the appellant asserted that she contacted VA shortly after the Veteran's death and was told that she was not eligible for benefits; only after she was informed by a co-worker in 2006 that she was eligible for benefits did she attempt to file a claim.  

However, being a victim of misinformation, or lack of information, cannot estop the government from denying a benefit.  See generally McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990); see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  Even if the appellant were misinformed, or not provided with information concerning potential entitlement on the basis of herbicide exposure, there is no legal authority on which to grant an earlier effective date on either basis.  While sympathetic to the appellant's arguments, the Board is also without legal authority to grant an earlier effective date on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an earlier effective date for the grant of service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to an effective date prior to June 26, 2006, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


